Citation Nr: 0818262	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  04-08 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for degenerative disc disease 
of the lumbar spine, post-operative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) in the 
Naval Reserves from June to December 1961.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).

In a January 2007 decision, the Board denied the veteran's 
claim for an effective date earlier than May 27, 1971, for 
the grant of service connection for radiculoneuritis 
involving a root of C-5 affecting his left arm.  He was 
alleging clear and unmistakable error (CUE) in an August 2, 
1967 rating decision.  The Board remanded his low back 
degenerative disc disease claim to the RO, via the Appeals 
Management Center (AMC), for further development pursuant to 
the Veterans Claims Assistance Act (VCAA) - including 
sending additional notice to comply with Kent v. Nicholson, 
20 Vet. App. 1 (2006).


FINDINGS OF FACT

1.  In a January 1998 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim of service connection for degenerative disc disease of 
the lumbar spine, post-operative (laminectomy); the veteran 
did not timely appeal that decision.

2.  The additional evidence received since that decision is 
either cumulative or redundant of evidence previously 
considered, does not relate to an unestablished fact 
necessary to substantiate this claim, and does not raise a 
reasonable possibility of substantiating this claim.




CONCLUSIONS OF LAW

1.  The January 1998 rating decision is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.202, 
20.302, 20.1103 (2007).

2.  New and material evidence has not been received since 
that decision to reopen the claim for service connection for 
degenerative disc disease of the lumbar spine, post-
operative.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The duty to notify has been 
accomplished by way of VCAA letters from the RO and AMC to 
the veteran dated in October 2002, July 2004, January 2006, 
and February 2007.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing him of the information and evidence not of record 
that was necessary to substantiate his underlying service-
connection claim; (2) informing him of the information and 
evidence VA would obtain and assist him in obtaining; (3) 
informing him of the information and evidence he was expected 
to provide; and (4) requesting that he provide any evidence 
in his possession pertaining to his claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board acknowledges the RO did not provide pre-decisional 
VCAA notice that a downstream disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is granted, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  But as new and material 
evidence has not been submitted to reopen the underlying 
claim, these downstream disability rating and effective date 
elements are moot, such that failure to provide this 
additional notice is harmless error.  See, too, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 20.1102.

The Federal Circuit Court recently held that there is a 
presumption of prejudice due to a content error in VCAA 
notice.  However, this presumption has been rebutted through 
the veteran's statements and the VCAA notice provided.  
Specifically, in his pleadings - notice of disagreement 
(NOD), substantive appeal (VA Form 9), etc., the veteran 
demonstrates his understanding of what is necessary to reopen 
his claims (i.e., new and material evidence) and to establish 
his underlying entitlement to service connection, such that 
any notice defect is cured by his actual knowledge.  See 
generally Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  In addition, the Board finds that a reasonable person 
could be expected to understand from the notice what was 
needed to substantiate the claim, and thus, the essential 
fairness of the adjudication is not frustrated.  Id.  
Overall, even though VA, under Sanders, may have erred by not 
providing Dingess notice, the veteran was nonetheless 
afforded a meaningful opportunity to participate effectively 
in the adjudication of his claim such that the intended 
purpose of the notice is not frustrated.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).

This is especially true insofar as providing the necessary 
notice specifically dealing with the requirement to submit 
new and material evidence to reopen the claim.  As already 
alluded to, as directed in the Board's January 2007 remand, a 
VCAA notice letter was sent in February 2007 to comply with 
the Court's recent decision in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  This letter sufficiently explains the bases 
of the prior denials (i.e., the deficiencies in the evidence 
when the claim was previously considered).

With respect to the duty to assist for both the current and 
previously denied claim, the RO and AMC obtained the 
veteran's service medical records (SMRs) and his VA treatment 
and examination records.  He has not indicated any other 
available records or provided authorization for any 
additional private medical records.  In addition, he was 
provided the opportunity to testify at a personal hearing 
before the undersigned Veterans Law Judge in November 2005.

There is no duty to provide a VA examination and opinion 
unless and until there is new and material evidence to reopen 
the claim.  3.159(c)(4)(C)(iii).  The Board is determining 
there is no new and material evidence to reopen the claim; 
hence, a remand for a VA examination and opinion is 
unwarranted.  Therefore, the Board is satisfied that all 
relevant evidence identified by the veteran has been 
obtained, and that the duty to assist has been met. 38 
U.S.C.A. § 5103A.

Whether New and Material Evidence has been Received to Reopen 
the Claim of Service Connection for Degenerative Disc Disease 
of the Lumbar Spine, 
Post-Operative

The RO's original denial of service connection for a low back 
disorder occurred in an October 1991 rating decision.  At 
that time, the evidence consisted of the veteran's ACDUTRA 
medical records, as well as post-service VA medical records.  
Among his assertions was that he had sustained injuries when 
he was beaten during service.  A history of a lumbar 
laminectomy in the 1980's was reported.  In denying his 
claim, the RO determined that disc disease of the lumbar 
spine was not shown during his military service and, indeed, 
not until some 20 years after the alleged injury in service.

In November 1991, the RO notified the veteran of that October 
1991 decision and of his procedural and appellate rights, in 
the event he elected to contest it..  But he did not initiate 
an appeal.  Therefore, that decision is final and binding 
on him based on the evidence then of record.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2007).

The veteran subsequently attempted to reopen his claim, and a 
rating decision in November 1995 determined that new and 
material evidence had not been received to permit doing this.  
It was determined that the additional evidence received 
since the RO's prior denial, primarily consisting of VA 
medical treatment records revealing lumbar pathology, was 
insufficient to reopen the claim.  The RO notified the 
veteran of that decision in November 1995.  And although he 
submitted a timely notice of disagreement to initiate an 
appeal, after receiving a statement of the case, he did not 
also then submit a timely substantive appeal (VA Form 9 or 
equivalent) to perfect his appeal to the Board.  So that 
November 1995 decision is also final and binding on him based 
on the evidence then of record.

In December 1996, the veteran again attempted to reopen his 
claim.  Rating decisions in June 1997 and January 1998 both 
declined to reopen his claim, again concluding there was no 
new and material evidence to permit doing this.  VA medical 
records, from 1987 through 1997, some previously considered, 
revealed he had received treatment for lumbar spine 
pathology.  In the January 1998 rating decision it was 
specifically indicated that his low back disability had been 
considered on a direct incurrence in service basis, as well 
as alternatively on a secondary basis on the premise it was 
related to his service-connected C5 nerve root disability.  
It was indicated in the January 1998 rating that the evidence 
received, including a statement from a VA physician, did not 
establish a relationship between the veteran's lumbar spine 
condition and his military service. 

The veteran was notified of that January 1998 rating 
determination in February 1998.  A VA Form 9, received in 
December 1998 was construed as a timely notice of 
disagreement.  A statement of the case was issued in May 
2001.  And, again, he did not then submit a timely 
substantive appeal to complete the final step necessary for 
the Board to have appellate jurisdiction.  38 C.F.R. §§ 
20.200, 20.202.  As a result, that January 1998 rating 
decision is the last final disallowance of his claim.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105(a).

Since that January 1998 rating decision, the veteran has 
again attempted to reopen his claim and additional evidence 
has been received.

The evidence received since that last final disallowance of 
the veteran's claim in January 1998 primarily consists of 
unrelated medical evidence; statements from the veteran 
concerning his claim; previously considered service medical 
records; and VA clinical records dating from 1971 through 
2005, some previously considered, revealing treatment for his 
substantial lumbar spine pathology.



In a December 2002 statement, a VA physician reported that 
the veteran had presented medical records from 1961 regarding 
a military incident, and that it was evident in reviewing the 
records that he had received trauma that had left him with 
neurologic deficits, as had been recorded in 1961.

Analysis

In order to reopen a previously and finally disallowed claim, 
the first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

When making the determination of whether evidence is 
material, the "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

If new and material evidence has been received, then the 
claim will be reevaluated on the merits, but only after 
ensuring that the duty to assist the claimant under 
38 U.S.C.A. § 5107(a) has been fulfilled.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Board has reviewed the additional evidence that has been 
received since the RO's January 1998 decision (the most 
recent final rating action) and finds that most of this 
evidence is merely cumulative and redundant of evidence 
already considered, so not new.

The December 2002 statement from the VA physician is 
potentially "new" and, therefore, not cumulative or 
redundant.  However, the statement does not specify any 
lumbar spine disorder from the already acknowledged injury 
the veteran sustained in 1961 during his military service.  
Indeed, quite the contrary, the statement then goes on to 
reference resulting neurological pathology - but associated 
with the cervical (not lumbar) segment of the veteran's spine 
stemming from his already service connected radiculoneuritis 
involving a root of C-5 of his right shoulder and left arm.  
Certainly then, this VA physician's statement does not relate 
to an unestablished fact necessary to substantiate the claim 
concerning the low back, nor does it raise a reasonable 
possibility of substantiating this claim.  As indicated in 
Evans, 9 Vet. App. at 284, the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but it must be probative as to each element that was a 
specified basis for the last disallowance.  See, too, Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (where the 
Federal Circuit Court noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).

The veteran has been afforded the opportunity to present oral 
testimony in support of his claim during a hearing.  But 
during his hearing he merely reiterated arguments considered 
when his claim was previously denied, so this evidence also 
is not new.  Bostain v. West, 11 Vet. App. 124, 127 (1998).  
See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Further, the determinative issue is medical etiology, and 
competent medical evidence is required.  Lay assertions are 
insufficient to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"); aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).



Service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Secondary service connection requires evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  See also Wallin v. West, 11 
Vet. App. 509, 512 (1998).

The additional evidence received since January 1998 does not 
suggests that these direct and secondary service connection 
requirements are met.

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for degenerative disc 
disease of the lumbar spine, post-operative. 38 U.S.C.A. § 
5108.  Moreover, inasmuch as the veteran has not fulfilled 
this threshold burden of submitting new and material evidence 
to reopen this finally disallowed claim, the benefit-of-the- 
doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).
        
        
        ORDER

As new and material evidence has not been received, the claim 
of entitlement to service connection for degenerative disc 
disease of the lumbar spine, post-operative, is not reopened.  
The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


